Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is being examined in response to the claim amendments and remarks submitted by Applicant on October 25, 2021.
Claims 1-3, 5-9, 11-17 and 19-20 are pending and have been examined. 
This action is made FINAL. 

Response to Arguments
	The Examiner withdraws the 101 rejections due to Applicant’s amendments. As discussed below, regarding analysis of the claims under 101; although the claims are directed to an abstract idea, the additional claim limitations when analyzed separately and as a whole integrate the abstract idea into a practical application. Accordingly, the 101 rejections are withdrawn.   
Independent claims 1, 9, and 15 are directed to a method and machine; thus, the claims are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance ("PEG 2019").Under Step 2A, Prong One, claims 1 and 15 recite, in part, a method and a system of organizing human activity. Using the limitations in claim 15 to illustrate, the claim recites, a non-transitory computer-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: receiving commodity information of a commodity, merchant information, a payment instrument of a payer, and payment amount data; making a payment based on the payment instrument of the payer, the merchant information, and the payment amount data; in response to the payment being successful, generating a service verification code to be used to verify whether a commodity to be requested by a user in a subsequent consumption at a merchant is consistent with the commodity purchased by the payer on the sales platform, and establishing a correspondence between the service verification code, the merchant information, and the commodity information by associating the service verification code with the merchant information and the commodity information; and sending a first notification message to a terminal corresponding to the payer, wherein the first notification message includes the service verification code, and wherein the service verification code corresponding to the merchant information and the commodity information is used to perform a verification on a payment system to avoid performing a verification on a sales platform to improve a verification efficiency and reduce a burden of the sales platform; receiving, by the processor of the payment server, a verification request from a verification terminal, wherein the verification request includes the service verification code entered by the user to verify the commodity and the merchant information; searching for the commodity information corresponding to the merchant information and the service verification code that are included in the verification request based on the correspondence, and sending, by the processor of the payment server, a verification response that carries the commodity information based on the verification request, which is a commercial interaction, specifically a commercial interaction of sales activities or behaviors. As a result, the claims recite an abstract idea.
a non-transitory computer-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: receiving commodity information of a commodity, merchant information, a payment instrument of a payer, and payment amount data; making a payment based on the payment instrument of the payer, the merchant information, and the payment amount data; in response to the payment being successful, generating a service verification code to be used to verify whether a commodity to be requested by a user in a subsequent consumption at a merchant is consistent with the commodity purchased by the payer on the sales platform, and establishing a correspondence between the service verification code, the merchant information, and the commodity information by associating the service verification code with the merchant information and the commodity information; and sending a first notification message to a terminal corresponding to the payer, wherein the first notification message includes the service verification code, and wherein the service verification code corresponding to the merchant information and the commodity information is used to perform a verification on a payment system to avoid performing a verification on a sales platform {…}, as shown, the additional elements recite the limitations, which goes beyond mere insignificant extra-solution activity, as these are not steps considered incidental to the primary process, nor is it nominal or a tangential addition to the claim. For example, {…} generating a service verification code to be used to verify whether a commodity to be requested by a user in a subsequent consumption at a merchant is consistent with the commodity purchased by the payer on the sales platform, and establishing a correspondence between the service verification code, the merchant information, and the commodity information by associating the service verification code with the merchant information and the commodity information; and sending a first notification message to a terminal corresponding to the payer, wherein the first notification message includes the service verification code; is necessary for determining verification, e.g., searching for the commodity information corresponding to the merchant information and the service verification code {…} included in the verification request based on the correspondence, and sending, by the processor of the payment server, {a verification response} that carries the commodity information based on the verification request. 
As a result, the additional elements recite limitations which go beyond mere insignificant extra-solution activity, including steps not considered incidental to the primary process, nor a nominal or tangential addition to the claim. Further because the claim invention ultimately leads to more accurate verification in financial transactions, the claimed invention is directed to an improvement in technology, not an abstract idea. 
Accordingly, as claims 1, 9, and 15 (and claims dependent therefrom) are directed to more than just the abstract idea itself, claims 1-3, 5-9, 11-17 and 19-20 are patent eligible. Regarding the 103 rejections, Applicant states "...in Pourfallah, the dCVVTM code is for card verification, but not to verify whether a commodity to be requested by a user in a subsequent consumption at a merchant is consistent with the commodity purchased by the payer on the sales platform." Applicant Remarks, pg. 12 (emphasis). At first glance, Applicant’s claim language “in a subsequent consumption at a merchant” is ambiguous as addressed in the 112(b) rejection below. However further Applicant seemingly discusses the cited art references in isolation, and in disregard of the combinations and motivations thereof cited within the Non-Final Rejection; for example, Pourfallah is cited in view of Tanaka, wherein Tanaka teaches at Fig. 3; [0022] financial transaction unit provided to execute an electronic commerce transaction between the buyer and the seller, wherein the seller maintains an account with a financial services provider ...  an electronic message is transmitted from the financial services provider to the seller, where the electronic message includes a notification of the execution of the electronic commerce transaction and a verification code provided by a code generator 370; [0022] …data base 380 maintains records of the financial services company users, verification codes sent with electronic messages and data corresponding to the messages and financial transactions; [0023]  {codes used to verify transaction in “subsequent consumption,” teaching, a compare unit 394 of the validation unit can be provided to compare the recipient supplied code to the plurality of generated codes contained in the database. The compare unit compares an identification of the recipient that supplied the code with an identification of the recipient that the electronic message containing the code was transmitted to. 
Moreover, considering Applicant’s argument that, in Pourfallah'd, the dCVVTM code is generated before the payment, not in response to the payment being successful. Again, the Examiner disagrees with Applicant's art rejection characterization, Pourfallah was not cited in rejecting limitations including this language in isolation; rather, Pourfallah in view of Tanaka. Tanaka at least at [0022] teaches the execution of the electronic commerce transaction and a verification code provided by a code generator 370 {service verification code} as cited in the 103 rejection below. For example, a static token, e.g., post transaction generated, limited-use token, used for comparison and verification of   one or more subsequent transactions, without needing further authentication from an associated financial institution. Thus, regarding the references as cited the Examiner disagrees with Applicant. Although, the claims are patent eligible; combined, the cited references teach the amended claim limitations. 
Applicant further states that Pourfallah fails to disclose a correspondence between the service verification code, the merchant information, and the commodity information. The Examiner disagrees. At least at [0097]-[0098] Pourfallah Figs. 22, 24; [0097] the payment network server may generate a dCVV™ code (e.g., using random number generation, MD5 hash of an input key, which may be generated using the user ID, merchant ID {merchant information}, session ID {e.g., commodity information; [see Pourfallah at [0085]] “session identifier for a user shopping session”}, timestamp, combinations thereof, and/or the like) {establishing a correspondence}, and provide a session-specific dCVV™ code for the user. Moreover, the Examiner further interprets establishing a correspondence taught at Tanaka [0022] by maintaining records of the financial services company users, verification codes sent with electronic messages, and the data corresponding to the messages and financial transactions in a database for verification.
It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Pourfallah discussed above, to include the teachings of Tanaka to better facilitate electronic message verification, which is common to the same field of endeavor of a data processing system and method. As discussed below, the combination amounts to combining prior art elements according to known methods to yield predictable results. 
Applicant's additional art arguments are considered moot due the new grounds of rejection provided below.
  

Claim Rejections - 35 USC § 112
 
The following is a quotation of 35 U.S.C. 112(b):
 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-3, 5-9, 11-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 9, and 15 recite the limitation including “…{requesting} by a user in a subsequent consumption at a merchant…;“ however, there is insufficient antecedent basis for any “consumption” in the claims. Further, the statement “subsequent consumption” is at best vague and ambiguous when discussing steps which occur during the execution of a financial transaction. Applicant should describe on the record, to which point during the transaction process Applicant intends for this consumption occur. Otherwise, it is highly suggested that Applicant amend the independent claims to recite language to further clarify the same. 
Accordingly, claims 1, 9, and 15 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Moreover, claims dependent on claims 1, 9, and 15 are rejected as being indefinite due to their dependency from these claims.


Claim Rejections - 35 USC §103






































































































































































































	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.













































The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 15, 11-12, and 14 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20120253852 A1 to Pourfallah et al., in view of U.S. App. Pub. No. US 20070162366 A1 to Tanaka et al. to (hereinafter “Tanaka”), and further in view of U.S. App. Pub. No. US 20150142541 A1 to Fisher.
(Changes to claim language enclosed in brackets, claim language emphasized in Bold)
Regarding claim 1:
	Pourfallah teaches:
1. A data processing method of communications, comprising: receiving, by a processor of a payment server, commodity information of a commodity, merchant information, a payment instrument of a payer, and payment amount data, the payment server being separated from a sales platform;
Pourfallah Figs. 22, 24; {network/switch 2202, e.g., obtaining {receiving} information via a payment server); Pourfallah [Fig. 3A-3B]; [0049] the POS terminal may generate a Quick Response (“QR”) code, e.g., 125 a, including information on the scanned product items {commodity information}, as well as {“merchant information”} for processing the purchase transaction via a payment network; Pourfallah [0066] POST PaymentRequst.php … “TotalAmt” {obtaining, “payment amount data”};
making, by the processor of the payment server, a payment based on the payment instrument of the payer, the merchant information, and the payment amount data; 
Pourfallah Figs. 22, 24; [0049] teaching, the user device may utilize the product and merchant information extracted from the QR code, and financial payment information from the virtual wallet {payment instrument}, to create a purchase transaction request, and submit the request to a payment network (e.g., credit card processing network; Pourfallah [0049] teaching, the user device may utilize the product and merchant information … and financial payment information from the virtual wallet {i.e., payment instrument};
in response to the payment being successful, generating, by the processor of the payment server, a service verification code to be used to verify whether a commodity to be requested by a user in a subsequent consumption at a merchant is consistent with the commodity purchased by the payer on the sales platform, and 
SEE 112(B) REJECTION Above For Ambiguous Language “A Subsequent Consumption.” Amendment Or Clarification Necessary.
Pourfallah at least at [0097] teaching, the point of sale terminal may then generate and provide the card authorization request to the RUAP server. The RUAP server may then be able to validate the transaction by comparing the dCVV obtained from the merchant with the dCVV it provided to the user device before the purchase transaction was initiated; [0098] If the RUAP server is able to decrypt the purchase data, then the merchant is authenticated as being a valid merchant. In some implementations, the RUAP server may compare the purchase data decrypted from the card authorization with data provided by the user/user device, to determine whether the data from these different sources (user/user device, and merchant) correspond properly to each other
establishing a correspondence between the service verification code, the merchant information, and the commodity information by associating the service verification code with the merchant information and the commodity information; 
Pourfallah Figs. 22, 24; [0097] the payment network server may generate a dCVV™ code (e.g., using random number generation, MD5 hash of an input key, which may be generated using the user ID, merchant ID {merchant information}, session ID {e.g., commodity information; [see Pourfallah at [0085]] “session identifier for a user shopping session”}, timestamp, combinations thereof, and/or the like) {establishing a correspondence}, and provide a session-specific dCVV™ code for the user to utilize along with the user's PAN number … The RUAP server may then be able to validate the transaction by comparing the dCVV obtained from the merchant with the dCVV it provided to the user device before the purchase transaction was initiated. If the dCVV codes from the two sources (RUAP server and merchant) correspond properly to each other, the RUAP server may continue processing the purchase transaction.
searching for the commodity information corresponding to the merchant information and the service verification code that are included in the verification request based on the correspondence; and sending, by the processor of the payment server, a verification response that carries the commodity information based on the verification request.  
Pourfallah Figs. 22, 24; [0097] The point of sale terminal may then generate and provide the card authorization request to the RUAP server. The RUAP server may then be able to validate the transaction by comparing the dCVV …; [0097] In response, the payment network server may generate a dCVV™…The RUAP server may then be able to validate the transaction by comparing the dCVV obtained from the merchant with the dCVV it provided to the user device before the purchase transaction was initiated. If the dCVV codes from the two sources (RUAP server and merchant) correspond properly to each other, the RUAP server may continue processing the purchase transaction; [0098] If the RUAP server is able to decrypt the purchase data, then the merchant is authenticated as being a valid merchant. In some implementations, the RUAP server may compare the {purchase data} decrypted from the card authorization with data provided by the user/user device, to determine whether the data from these different sources (user/user device, and merchant) correspond properly to each other; 
sending, by the processor of the payment server, a first notification message to a terminal corresponding to the payer, wherein the first notification message includes the service verification code, and wherein the service verification code corresponding to the merchant information and the commodity information is used to perform a verification on a payment system to avoid performing a verification on the sales platform to improve a verification efficiency and reduce a burden of the sales platform; 
NO PATENTABLE WEIGHT given to non-functional descriptive language “…to avoid performing a verification on the sales platform to improve a verification efficiency and reduce a burden of the sales platform”
Pourfallah Figs. 22, 24; [0097] In response, the payment network server may generate a dCVV™ (e.g., using random number generation, MD5 hash of an input key, which may be generated using the user ID, merchant ID, session ID, timestamp, combinations thereof, and/or the like), and provide {to the user} a session-specific dCVV™ code for the user to utilize along with the user's PAN number. [Id.] For example, the session-specific dCVV™ code may have an expiry time (e.g., expiry in a one minute from issue {i.e., after sending to user}); [Id.] …The RUAP server may then be able to validate the transaction by comparing the dCVV obtained from the merchant with the dCVV it provided to the user device before the purchase transaction was initiated. If the dCVV codes from the two sources (RUAP server and merchant) correspond properly to each other, the RUAP server may continue processing the purchase transaction.

Pourfallah in combination with the references cited above, do not explicitly teach but Tanaka teaches:

establishing a correspondence between the service verification code, the merchant information, and the commodity information by associating the service verification code with the merchant information and the commodity information; 
Tanaka [0022] A communication unit 360 is provided to transmit an electronic message from the financial services provider to the seller. The electronic message includes a notification of the execution of the electronic commerce transaction and a verification code provided by a code generator 370 {service verification code}
sending, by the processor of the payment server, a first notification message to a terminal corresponding to the payer, wherein the first notification message includes the service verification code, and wherein the service verification code corresponding to the merchant information and the commodity information is used to perform a verification on a payment system to avoid performing a verification on the sales platform to improve a verification efficiency and reduce a burden of the sales platform;
Tanaka Fig. 3; [0022] A communication unit 360 is provided to transmit an electronic message from the financial services provider to the seller. Tanaka [0022] The electronic message includes a notification of the execution of the electronic commerce transaction and a verification code provided by a code generator 370 {service verification code}; Tanaka [0023] A user interface 390 {terminal corresponding to user} accessible by the seller via the internet network is provided. [Id.] The user provides the verification code received in an electronic message to the validation unit.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Pourfallah discussed above, to include the teachings of Tanaka to better facilitate electronic message verification, which is common to the same field of endeavor of a data processing system and method. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for electronic message verification are described. See Tanaka at [Abstract].

Pourfallah in combination with the references cited above, do not explicitly teach but Fisher teaches:

receiving, by the processor of the payment server, a verification request from a verification terminal, wherein the verification request includes the service verification code entered by the user to verify the commodity and the merchant information; 
Fisher [0020] In one implementation, the management server 408 … verifies the consumer's authenticity by sending a unique transaction code to the consumer mobile wallet on their cell phone. The consumer then enters this unique transaction code onto the merchant's web portal. The merchant portal sends this transaction number to the management server 408 for authentication. Upon authentication, the consumer's virtual wallet and payment methods (e.g., credit card, debit card, prepaid card, etc.) are securely retrieved from the management server 408 and are displayed to the consumer in a window on a website associated with the merchant portal.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Pourfallah discussed above, to include the teachings of Fisher to better facilitate electronic message verification having a verification request including a user-entered service verification code, which is common to the same field of endeavor of a data processing system and method. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for electronic message verification are described. See Fisher at least at [0020]


Regarding claim 9:
	Pourfallah teaches:
9. A payment server being separated from a sales platform, the payment server comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including receiving commodity information of a commodity, merchant information, a payment instrument of a payer, and payment amount data;
Pourfallah Fig. 22, 24, {network/switch 2202, e.g., obtaining {receiving} information via a payment server); Pourfallah [Fig. 3A-3B]; [0049] the POS terminal may generate a Quick Response (“QR”) code, e.g., 125 a, including information on the scanned product items {commodity information}, as well as {“merchant information”} for processing the purchase transaction via a payment network; Pourfallah [0066] POST PaymentRequst.php … “TotalAmt” {obtaining, “payment amount data”}; Pourfallah [0049] teaching, the user device may utilize the product and merchant information … and financial payment information from the virtual wallet {i.e., payment instrument}; 
making a payment based on the payment instrument of the payer, the merchant information, and the payment amount data;
Pourfallah Figs. 22, 24; [0049] teaching, the user device may utilize the product and merchant information extracted from the QR code, and financial payment information from the virtual wallet {payment instrument}, to create a purchase transaction request, and submit the request to a payment network (e.g., credit card processing network; Pourfallah [0049] teaching, the user device may utilize the product and merchant information … and financial payment information from the virtual wallet {i.e., payment instrument};
in response to the payment being successful, generating a service verification code to be used to verify whether a commodity to be requested by a user in a {subsequent consumption} at a merchant is consistent with the commodity purchased by the payer on the sales platform, and 
SEE 112(B) Rejection Above For Ambiguous Language “A Subsequent Consumption.” Amendment Or Clarification Necessary.
Pourfallah at least at [0097] teaching, the point of sale terminal may then generate and provide the card authorization request to the RUAP server. The RUAP server may then be able to validate the transaction by comparing the dCVV obtained from the merchant with the dCVV it provided to the user device before the purchase transaction was initiated; [0098] If the RUAP server is able to decrypt the purchase data, then the merchant is authenticated as being a valid merchant. In some implementations, the RUAP server may compare the purchase data decrypted from the card authorization with data provided by the user/user device, to determine whether the data from these different sources (user/user device, and merchant) correspond properly to each other
establishing a correspondence between the service verification code, the merchant information, and the commodity information by associating the service verification code with the merchant information and the commodity information; 
Pourfallah Figs. 22, 24; [0097] the payment network server may generate a dCVV™ code (e.g., using random number generation, MD5 hash of an input key, which may be generated using the user ID, merchant ID {merchant information}, session ID {e.g., commodity information; [see Pourfallah at [0085]] “session identifier for a user shopping session”}, timestamp, combinations thereof, and/or the like) {establishing a correspondence}, and provide a session-specific dCVV™ code for the user to utilize along with the user's PAN number … The RUAP server may then be able to validate the transaction by comparing the dCVV obtained from the merchant with the dCVV it provided to the user device before the purchase transaction was initiated. If the dCVV codes from the two sources (RUAP server and merchant) correspond properly to each other, the RUAP server may continue processing the purchase transaction.
sending a first notification message to a terminal corresponding to the payer, wherein the first notification message includes the service verification code, and wherein the service verification code corresponding to the merchant information and the commodity information is used to perform a verification on a payment system to avoid performing a verification on the sales platform to improve a verification efficiency and reduce a burden of the sales platform; App. No. 16/212,610Page 4 of 22Dkt. No. 210167.0278.1 (P274)
NO PATENTABLE WEIGHT Given To Non-Functional Descriptive Language “…To Avoid Performing A Verification On The Sales Platform To Improve A Verification Efficiency And Reduce A Burden Of The Sales Platform”
Pourfallah Figs. 22, 24; [0097] In response, the payment network server may generate a dCVV™ (e.g., using random number generation, MD5 hash of an input key, which may be generated using the user ID, merchant ID, session ID, timestamp, combinations thereof, and/or the like), and provide {to the user} a session-specific dCVV™ code for the user to utilize along with the user's PAN number. [Id.] For example, the session-specific dCVV™ code may have an expiry time (e.g., expiry in a one minute from issue {i.e., after sending to user}); [Id.] …The RUAP server may then be able to validate the transaction by comparing the dCVV obtained from the merchant with the dCVV it provided to the user device before the purchase transaction was initiated. If the dCVV codes from the two sources (RUAP server and merchant) correspond properly to each other, the RUAP server may continue processing the purchase transaction
searching for the commodity information corresponding to the merchant information and the service verification code that are included in the verification request based on the correspondence; and sending a verification response that carries the commodity information based on the verification request.  
Pourfallah Figs. 22, 24; [0097] The point of sale terminal may then generate and provide the card authorization request to the RUAP server. The RUAP server may then be able to validate the transaction by comparing the dCVV …; [0097] In response, the payment network server may generate a dCVV™…The RUAP server may then be able to validate the transaction by comparing the dCVV obtained from the merchant with the dCVV it provided to the user device before the purchase transaction was initiated. If the dCVV codes from the two sources (RUAP server and merchant) correspond properly to each other, the RUAP server may continue processing the purchase transaction; [0098] If the RUAP server is able to decrypt the purchase data, then the merchant is authenticated as being a valid merchant. In some implementations, the RUAP server may compare the {purchase data} decrypted from the card authorization with data provided by the user/user device, to determine whether the data from these different sources (user/user device, and merchant) correspond properly to each other;

Pourfallah in combination with the references cited above, do not explicitly teach but Tanaka teaches:

establishing a correspondence between the service verification code, the merchant information, and the commodity information by associating the service verification code with the merchant information and the commodity information;
Tanaka [0022] A communication unit 360 is provided to transmit an electronic message from the financial services provider to the seller. The electronic message includes a notification of the execution of the electronic commerce transaction and a verification code provided by a code generator 370 {service verification code}
sending a first notification message to a terminal corresponding to the payer, wherein the first notification message includes the service verification code, and wherein the service verification code corresponding to the merchant information and the commodity information is used to perform a verification on a payment system to avoid performing a verification on the sales platform to improve a verification efficiency and reduce a burden of the sales platform; 
Tanaka Fig. 3; [0022] A communication unit 360 is provided to transmit an electronic message from the financial services provider to the seller. Tanaka [0022] The electronic message includes a notification of the execution of the electronic commerce transaction and a verification code provided by a code generator 370 {service verification code}; Tanaka [0023] A user interface 390 {terminal corresponding to user} accessible by the seller via the internet network is provided. [Id.] The user provides the verification code received in an electronic message to the validation unit.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Pourfallah discussed above, to include the teachings of Tanaka to better facilitate electronic message verification, which is common to the same field of endeavor of a data processing system and method. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for electronic message verification are described. See Tanaka at [Abstract].

Pourfallah in combination with the references cited above, do not explicitly teach but Fisher teaches:

receiving a verification request from a verification terminal, wherein the verification request includes the service verification code entered by the user to verify the commodity and the merchant information;
Fisher [0020] In one implementation, the management server 408 … verifies the consumer's authenticity by sending a unique transaction code to the consumer mobile wallet on their cell phone. The consumer then enters this unique transaction code onto the merchant's web portal. The merchant portal sends this transaction number to the management server 408 for authentication. Upon authentication, the consumer's virtual wallet and payment methods (e.g., credit card, debit card, prepaid card, etc.) are securely retrieved from the management server 408 and are displayed to the consumer in a window on a website associated with the merchant portal.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Pourfallah discussed above, to include the teachings of Fisher to better facilitate electronic message verification having a verification request including a user-entered service verification code, which is common to the same field of endeavor of a data processing system and method. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for electronic message verification are described. See Fisher at least at [0020]

Regarding claim 11:
	Pourfallah teaches:
11. The payment server according to claim 9, wherein the operations further include receiving an identifier of the terminal that receives the service verification code; and
Pourfallah [0096] teaching the request may include the “device ID of a device (e.g., smartphone)”; 
sending a {second} notification message to the terminal that receives the service verification code, wherein the second notification message includes the service verification code, the commodity information, and the merchant information.  
Pourfallah [0097] In response, the payment network server may generate a dCVV™ (e.g., using random number generation, MD5 hash of an input key, which may be generated using the user ID, merchant ID, session ID {e.g., commodity information; [see Pourfallah [0085]] “session identifier for a user shopping session”}, timestamp, combinations thereof, and/or the like), and provide a session-specific dCVV™ code for the user to utilize along with the user's PAN number. [0097] For example, the session-specific dCVV™ code may have an expiry time (e.g., expiry in a one minute from issue {i.e., after sending to user}

Pourfallah in combination with the references cited above, do not explicitly teach but Tanaka teaches:

11. The payment server according to claim 9, wherein the operations further include receiving an identifier of the terminal that receives the service verification code; and
Tanaka Fig. 3; [0023] A user interface 390 accessible by the seller via the internet network is provided. [0022] The electronic message {second notification message} includes a notification of the execution of the electronic commerce transaction and a verification code provided by a code generator 370 {service verification code}; [0023] The user provides the verification code received in an electronic message to the validation unit.
sending a second notification message to the terminal that receives the service verification code, wherein the second notification message includes the service verification code, the commodity information, and the merchant information.  
Tanaka Fig. 3; [0023] A user interface 390 accessible by the seller via the internet network is provided. [0022] The electronic message {second notification message} includes a notification of the execution of the electronic commerce transaction and a verification code provided by a code generator 370 {service verification code}; [0023] The user provides the verification code received in an electronic message to the validation unit.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Pourfallah discussed above, to include the teachings of Tanaka to better facilitate electronic message verification, which is common to the same field of endeavor of a data processing system and method. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for electronic message verification are described. See Tanaka at [Abstract].

Regarding claim 12:
	Pourfallah teaches:
12. The payment server according to claim 11, wherein the second notification message further includes the commodity information and the merchant information.  
Pourfallah [0097] In response, the payment network server may generate a dCVV™ (e.g., using random number generation, MD5 hash of an input key, which may be generated using the user ID, merchant ID, session ID {e.g., commodity information; [see Pourfallah [0085]] “session identifier for a user shopping session”}, timestamp, combinations thereof, and/or the like), and provide a session-specific dCVV™ code for the user to utilize along with the user's PAN number. [Id.] For example, the session-specific dCVV™ code may have an expiry time (e.g., expiry in a one minute from issue {i.e., after sending to user}).

Pourfallah in combination with the references cited above, do not explicitly teach but Tanaka teaches:

12. The payment server according to claim 11, wherein the second notification message further includes the commodity information and the merchant information.  
Tanaka Fig. 3; [0023] A user interface 390 accessible by the seller via the internet network is provided. [0022] The electronic message {second notification message} includes a notification of the execution of the electronic commerce transaction and a verification code provided by a code generator 370 {service verification code}; [0023] The user provides the verification code received in an electronic message to the validation unit.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Pourfallah discussed above, to include the teachings of Tanaka to better facilitate electronic message verification, which is common to the same field of endeavor of a data processing system and method. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for electronic message verification are described. See Tanaka at [Abstract].

Regarding claim 14:
	Pourfallah teaches:
14. The payment server according to claim 9, wherein the first payment request further includes an order number used to identify a transaction event, and wherein the operations further include: sending a third notification message to the platform server after the payment is successful, wherein the third notification message includes the order number.  
Pourfallah [0097] the payment network server may generate a dCVV™ code (e.g., using random number generation, MD5 hash of an input key, which may be generated using the user ID, merchant ID, session ID {order number}, timestamp, combinations thereof, and/or the like), and provide a session-specific dCVV™ code for the user to utilize along with the user's PAN number; Pourfallah [0097] The user device may communicate (e.g., via Bluetooth™, NFC, Wi-Fi, cellular, QR code, etc.) the PAN and dCVV to the point-of-sale terminal, which may create the card authorization request; [0051] Upon completion of the purchase transaction, the payment network may provide a purchase receipt, e.g., 127 a directly to the user device 126 a, the POS terminal {platform server}; Pourfallah [0071] In one implementation, receipt 225 may list the user's purchased item information, payment account information, merchant information, and/or the like; Pourfallah [0071] the RUAP server 220 may incorporate information in the receipt into a transaction record {receipt information including the “TransactionID”

Pourfallah in combination with the references cited above, do not explicitly teach but Tanaka teaches:

14. The payment server according to claim 9, wherein the first payment request further includes an order number used to identify a transaction event, and wherein the operations further include: sending a third notification message to the platform server after the payment is successful, wherein the third notification message includes the order number.  
Tanaka [0022] A communication unit 360 is provided to transmit an electronic message {notification message} from the financial services provider to the seller. The electronic message includes a notification of the execution of the electronic commerce transaction and a verification code provided by a code generator 370 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Pourfallah discussed above, to include the teachings of Tanaka to better facilitate electronic message verification, which is common to the same field of endeavor of a data processing system and method. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for electronic message verification are described. See Tanaka at [Abstract].

Regarding claim 15:
	Pourfallah teaches:
15. A non-transitory computer-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: receiving commodity information of a commodity, merchant information, a payment instrument of a payer, and payment amount data;
Pourfallah Fig. 22, 24, {network/switch 2202, e.g., obtaining {receiving} information via a payment server); Pourfallah [Fig. 3A-3B]; [0049] the POS terminal may generate a Quick Response (“QR”) code, e.g., 125 a, including information on the scanned product items {commodity information}, as well as {“merchant information”} for processing the purchase transaction via a payment network; Pourfallah [0066] POST PaymentRequst.php … “TotalAmt” {obtaining, “payment amount data”}; Pourfallah [0049] teaching, the user device may utilize the product and merchant information … and financial payment information from the virtual wallet {i.e., payment instrument};
making a payment based on the payment instrument of the payer, the merchant information, and the payment amount data; 
Pourfallah [0049] teaching, the user device may utilize the product and merchant information extracted from the QR code, and financial payment information from the virtual wallet {payment instrument}, to create a purchase transaction request, and submit the request to a payment network (e.g., credit card processing network; Pourfallah [0049] teaching, the user device may utilize the product and merchant information … and financial payment information from the virtual wallet {i.e., payment instrument};
in response to the payment being successful, generating a service verification code to be used to verify whether a commodity to be requested by a user in a subsequent consumption at a merchant is consistent with the commodity purchased by the payer on the sales platform, and establishing a correspondence between the service verification code, the merchant information, and the commodity information by associating the service verification code with the merchant information and the commodity information; and 
See 112(B) REJECTION Above For Ambiguous Language “A Subsequent Consumption.” Amendment Or Clarification Necessary.
Pourfallah [0097] the payment network server may generate a dCVV™ code (e.g., using random number generation, MD5 hash of an input key, which may be generated using the user ID, merchant ID {merchant information}, session ID {e.g., commodity information; [see Pourfallah at [0085]] “session identifier for a user shopping session”}, timestamp, combinations thereof, and/or the like) {establishing a correspondence}, and provide a session-specific dCVV™ code for the user to utilize along with the user's PAN number … The RUAP server may then be able to validate the transaction by comparing the dCVV obtained from the merchant with the dCVV it provided to the user device before the purchase transaction was initiated. If the dCVV codes from the two sources (RUAP server and merchant) correspond properly to each other, the RUAP server may continue processing the purchase transaction.
sending a first notification message to a terminal corresponding to the payer, wherein the first notification message includes the service verification code, and wherein the service verification code corresponding to the merchant information and the commodity information is used to perform a verification on a payment system to avoid performing a verification on a sales platform to improve a verification efficiency and reduce a burden of the sales platform; 
NO PATENTABLE WEIGHT Given To Non-Functional Descriptive Language “…To Avoid Performing A Verification On The Sales Platform To Improve A Verification Efficiency And Reduce A Burden Of The Sales Platform”
Pourfallah [Fig. 24], [0097] In response, the payment network server may generate a dCVV™ (e.g., using random number generation, MD5 hash of an input key, which may be generated using the user ID, merchant ID, session ID, timestamp, combinations thereof, and/or the like), and provide {to the user} a session-specific dCVV™ code for the user to utilize along with the user's PAN number. [Id.] For example, the session-specific dCVV™ code may have an expiry time (e.g., expiry in a one minute from issue {i.e., after sending to user}).
searching for the commodity information corresponding to the merchant information and the service verification code that are included in the verification request based on the correspondence, and App. No. 16/212,610Page 6 of 22Dkt. No. 210167.0278.1 (P274)sending, by the processor of the payment server, a verification response that carries the commodity information based on the verification request.  
Pourfallah Figs. 22, 24; [0097] The point of sale terminal may then generate and provide the card authorization request to the RUAP server. The RUAP server may then be able to validate the transaction by comparing the dCVV …; [0097] In response, the payment network server may generate a dCVV™…The RUAP server may then be able to validate the transaction by comparing the dCVV obtained from the merchant with the dCVV it provided to the user device before the purchase transaction was initiated. If the dCVV codes from the two sources (RUAP server and merchant) correspond properly to each other, the RUAP server may continue processing the purchase transaction; [0098] If the RUAP server is able to decrypt the purchase data, then the merchant is authenticated as being a valid merchant. In some implementations, the RUAP server may compare the {purchase data} decrypted from the card authorization with data provided by the user/user device, to determine whether the data from these different sources (user/user device, and merchant) correspond properly to each other

Pourfallah in combination with the references cited above, do not explicitly teach but Fisher teaches:

receiving, by the processor of the payment server, a verification request from a verification terminal, wherein the verification request includes the service verification code entered by the user to verify the commodity and the merchant information; 
Fisher [0020] In one implementation, the management server 408 … verifies the consumer's authenticity by sending a unique transaction code to the consumer mobile wallet on their cell phone. The consumer then enters this unique transaction code onto the merchant's web portal. The merchant portal sends this transaction number to the management server 408 for authentication. Upon authentication, the consumer's virtual wallet and payment methods (e.g., credit card, debit card, prepaid card, etc.) are securely retrieved from the management server 408 and are displayed to the consumer in a window on a website associated with the merchant portal.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Pourfallah discussed above, to include the teachings of Fisher to better facilitate electronic message verification having a verification request including a user-entered service verification code, which is common to the same field of endeavor of a data processing system and method. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for electronic message verification are described. See Fisher at least at [0020]
Claims 2-3, 5-8, 13, 16-17, and 19-20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20120253852 A1 to Pourfallah et al., in view of U.S. App. Pub. No. US 20070162366 A1 to Tanaka et al. to (hereinafter “Tanaka”), and further in view of U.S. App. Pub. No. US 20070244811 A1 to Tumminaro, and further in view of U.S. App. Pub. No. US 20150142541 A1 to Fisher.
(Changes to claim language enclosed in brackets, claim language emphasized in Bold)
Regarding claim 2:
	Pourfallah teaches:
2. The method according to claim 1, wherein the obtaining commodity information of a commodity, merchant information, and payment amount data comprises: receiving a first payment request from the terminal corresponding to the payer, wherein the first payment request includes the payment instrument of the payer and the merchant information; and 
Pourfallah [0049] teaching, the user device {terminal} may utilize the product and merchant information … and financial payment information from the virtual wallet {i.e., payment instrument}; Pourfallah [0051] The user may capture a snapshot of the displayed QR code, and utilize payment information from the virtual wallet associated with the user device to create a purchase transaction request for processing by the payment network {i.e., payment server}; Pourfallah [0066] POST /PaymentRequst.php … “Wallet” {payment instrument}.

Pourfallah in combination with the references cited above, do not explicitly teach but Tumminaro teaches:

receiving a second payment request from a platform server, wherein the second payment request includes commodity information of a commodity to be paid for, merchant information, and payment amount data. 
Pourfallah [0067] For example, if the user has elected a credit card account for payment, the RUAP server 220 {platform server} may route the payment authorization request 218 to the credit card issuing bank {receiving}; Pourfallah [0049] the user device may utilize the product and merchant information … and financial payment information from the virtual wallet; Pourfallah [0066] POST /PaymentRequst.php … “TotalAmt” {payment amount data}.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Pourfallah discussed above, to include the teachings of Tumminaro to better facilitate making payments by users of mobile devices, which is common to the same field of endeavor of a data processing system and method. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a fast, convenient, and secure mobile payment platform and service provides a fast, easy way to make payments by users of mobile devices. See Tumminaro at [Abstract].



Regarding claim 3:
	Pourfallah teaches:
3. The method according to claim 2, wherein the second payment request further includes a merchant instrument, and the method further comprises: verifying whether the merchant instrument included in the second payment request is consistent with a locally stored merchant instrument; and 
Pourfallah [0097] the payment network server may generate a dCVV™ (e.g., using random number generation, MD5 hash of an input key, which may be generated using the user ID, merchant ID, session ID, timestamp, combinations thereof, and/or the like), and provide a session-specific dCVV™ code for the user to utilize along with the user's PAN number. Pourfallah [0097] The RUAP server may then be able to validate the transaction by comparing the dCVV obtained from the merchant {merchant instrument} with the dCVV it provided to the user device before the purchase transaction was initiated {verifying whether consistent}
if the merchant instrument included in the second payment request is consistent with the locally stored merchant instrument, triggering execution of the making a payment based on the payment instrument of the payer, the merchant information, and the payment amount data.  
Pourfallah [0154] The virtual wallet application may compare the merchant-provided data to the data extracted from the QR code, 617 … for generating and providing a card authorization request {triggering payment execution}. Pourfallah [0097] The RUAP server may then be able to validate the transaction by comparing the dCVV obtained from the merchant with the dCVV it provided to the user device before the purchase transaction was initiated; Pourfallah [0051] The user may capture a snapshot of the displayed QR code, and utilize payment information from the virtual wallet associated with the user device {user payment instrument} to create a purchase transaction request; Pourfallah [0097] {after verification} the RUAP server may continue processing the purchase transaction

Pourfallah in combination with the references cited above, do not explicitly teach but Tumminaro teaches:

3. The method according to claim 2, wherein the second payment request further includes a merchant instrument, and the method further comprises: verifying whether the merchant instrument included in the second payment request is consistent with a locally stored merchant instrument; and 
Tumminaro [0192] teaching, when an account holder makes a transaction request from their mobile phone {second payment request}, information is routed to … the payment server through a secure Internet connection.
if the merchant instrument included in the second payment request is consistent with the locally stored merchant instrument, triggering execution of the making a payment based on the payment instrument of the payer, the merchant information, and the payment amount data.
Tumminaro [0192] teaching, when an account holder makes a transaction request from their mobile phone {second payment request}, information is routed to … the payment server through a secure Internet connection.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Pourfallah discussed above, to include the teachings of Tumminaro to better facilitate making payments by users of mobile devices, which is common to the same field of endeavor of a data processing system and method. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a fast, convenient, and secure mobile payment platform and service provides a fast, easy way to make payments by users of mobile devices. See Tumminaro at [Abstract].

Regarding claim 5:
	Pourfallah teaches:
5. The method according to claim 2, further comprising: receiving an identifier of the terminal that receives the service verification code; and 
Pourfallah [0096] For example, in some implementations, the card authorization request may include at least … the QR code and messages sent to/from the QR-code capturing device {terminal} … the source ID (e.g., identifier of the device generating the QR code); Pourfallah [0051] The user may capture a snapshot of the displayed QR code … to create a purchase transaction request for processing by the payment network
transmitting a second notification message to the terminal that receives the service verification code, wherein the second notification message includes the service verification code, the commodity information, and the merchant information.  
Pourfallah [0097] In response, the payment network server may generate a dCVV™ (e.g., using random number generation, MD5 hash of an input key, which may be generated using the user ID, merchant ID, session ID {e.g., commodity information; [see Pourfallah at [0085]] “session identifier for a user shopping session”}, timestamp, combinations thereof, and/or the like), and provide a session-specific dCVV™ code for the user to utilize along with the user's PAN number. [Id.] For example, the session-specific dCVV™ code may have an expiry time (e.g., expiry in a one minute from issue {i.e., after sending to user}).

Pourfallah in combination with the references cited above, do not explicitly teach but Tanaka teaches:

5. The method according to claim 2, further comprising: receiving an identifier of the terminal that receives the service verification code; and 
Tanaka [0022] A communication unit 360 is provided to transmit an electronic message from the financial services provider to the seller. The electronic message includes a notification of the execution of the electronic commerce transaction and a verification code provided by a code generator 370 {service verification code
transmitting a second notification message to the terminal that receives the service verification code, wherein the second notification message includes the service verification code, the commodity information, and the merchant information.  
Tanaka Fig. 3; [0023] A user interface 390 {terminal corresponding to user} accessible by the seller via the internet network is provided. [0022] The electronic message {second notification message} includes a notification of the execution of the electronic commerce transaction and a verification code provided by a code generator 370 {service verification code}; [0023] The user provides the verification code received in an electronic message to the validation unit.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Pourfallah discussed above, to include the teachings of Tanaka to better facilitate electronic message verification, which is common to the same field of endeavor of a data processing system and method. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for electronic message verification are described. See Tanaka at [Abstract]


Regarding claim 6:
	Pourfallah teaches:
6. The method according to claim 5, further comprising: establishing a correspondence between the generated service verification code and the identifier of the terminal that receives the service verification code.  
Pourfallah [0097] the payment network server may generate a dCVV™ code (e.g., using random number generation, MD5 hash of an input key, which may be generated using the user ID, merchant ID {merchant information}, session ID, timestamp, combinations thereof, and/or the like) {establishing a correspondence}, and provide a session-specific dCVV™ code for the user to utilize along with the user's PAN number; Pourfallah [0319] An example listing of a card authorization request 1715 … “purchase_details” {e.g., commodity information}; Pourfallah [0097] the user, desiring security, may request, via the user device, the RUAP server for a dynamically-generated card verification value code {verification Code} to be utilized along with the user's primary account number (“PAN,” e.g., credit card number) in the purchase transaction. Pourfallah [0096] teaching the request may include the “device ID of a device (e.g., smartphone)”

Pourfallah in combination with the references cited above, do not explicitly teach but Tanaka teaches:

6. The method according to claim 5, further comprising: establishing a correspondence between the generated service verification code and the identifier of the terminal that receives the service verification code.  
Tanaka [0022] A communication unit 360 is provided to transmit an electronic message from the financial services provider to the seller. The electronic message includes a notification of the execution of the electronic commerce transaction and a verification code provided by a code generator 370 {service verification code} 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Pourfallah discussed above, to include the teachings of Tanaka to better facilitate electronic message verification, which is common to the same field of endeavor of a data processing system and method. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for electronic message verification are described. See Tanaka at [Abstract].

Regarding claim 7:
	Pourfallah teaches:
7. The method according to claim 5, wherein the second notification message further includes the commodity information and the merchant information.
Pourfallah [0097] In response, the payment network server may generate a dCVV™ (e.g., using … the user ID, merchant ID, session ID {e.g., commodity information; [see Pourfallah at [0085]] “session identifier for a user shopping session”}, timestamp, combinations thereof, and/or the like), and provide a session-specific dCVV™ code for the user to utilize along with the user's PAN number. [Id.] For example, the session-specific dCVV™ code may have an expiry time (e.g., expiry in a one minute from issue {i.e., after sending to user}

Pourfallah in combination with the references cited above, do not explicitly teach but Tanaka teaches:

7. The method according to claim 5, wherein the second notification message further includes the commodity information and the merchant information.
Tanaka Fig. 3; [0022] A user interface 390 accessible by the seller via the internet network is provided. Tanaka [0022] The electronic message {second notification message} includes a notification of the execution of the electronic commerce transaction and a verification code provided by a code generator 370 {service verification code}; Tanaka [0023] The user provides the verification code received in an electronic message to the validation unit.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Pourfallah discussed above, to include the teachings of Tanaka to better facilitate electronic message verification, which is common to the same field of endeavor of a data processing system and method. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for electronic message verification are described. See Tanaka at [Abstract].

Regarding claim 8:
	Pourfallah teaches:
8. The method according to claim 2, wherein the first payment request further includes an order number used to identify a transaction event, and the method further comprises: sending a third notification message to the platform server after the payment is successful, wherein the third notification message includes the order number.
Pourfallah [0097] the payment network server may generate a dCVV™ code (e.g., using random number generation, MD5 hash of an input key, which may be generated using the user ID, merchant ID, session ID {order number}, timestamp, combinations thereof, and/or the like), and provide a session-specific dCVV™ code for the user to utilize along with the user's PAN number; Pourfallah [Id.] The user device may communicate (e.g., via Bluetooth™, NFC, Wi-Fi, cellular, QR code, etc.) the PAN and dCVV to the point-of-sale terminal, which may create the card authorization request; Pourfallah [0051] Upon completion of the purchase transaction, the payment network may provide a purchase receipt, e.g., 127 a directly to the user device 126 a, the POS terminal {a platform server}; Pourfallah [0071] In one implementation, receipt 225 may list the user's purchased item information, payment account information, merchant information, and/or the like; Pourfallah [0071] the RUAP server 220 may incorporate information in the receipt into a transaction record {receipt information including the Id. at [0071] “TransactionID;” See also Pourfallah [Id.] the RUAP server 220 may incorporate information in the receipt into a transaction record;

Pourfallah in combination with the references cited above, do not explicitly teach but Tanaka teaches:

8. The method according to claim 2, wherein the first payment request further includes an order number used to identify a transaction event, and the method further comprises: sending a third notification message to the platform server after the payment is successful, wherein the third notification message includes the order number  
Tanaka Fig. 3; [0022] A user interface 390 accessible by the seller via the internet network is provided. Tanaka [0022] The electronic message includes a notification of the execution of the electronic commerce transaction and a verification code provided by a code generator 370 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Pourfallah discussed above, to include the teachings of Tanaka to better facilitate electronic message verification, which is common to the same field of endeavor of a data processing system and method. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for electronic message verification are described. See Tanaka at [Abstract].

Regarding claim 13:
	Pourfallah teaches:
13. The payment server according to claim 9, wherein the receiving the commodity information of the commodity, the merchant information, and the payment amount data comprises: receiving a first payment request from the terminal corresponding to the payer, wherein the first payment request includes the payment instrument of the payer and the merchant information; and 
Pourfallah [0067] For example, if the user has elected a credit card account for payment, the RUAP server 220 {platform server} may route the payment authorization request 218 to the credit card issuing bank {receiving}; Pourfallah [0049] the user device may utilize the product and merchant information … and financial payment information from the virtual wallet; Pourfallah [0066] POST /PaymentRequst.php … “TotalAmt” {payment amount data}

Pourfallah in combination with the references cited above, do not explicitly teach but Tumminaro teaches:

receiving a second payment request from a platform server, wherein the second payment request includes commodity information of a commodity to be paid for, merchant information, and payment amount data.  
Tumminaro [0192] teaching, when an account holder makes a transaction request from their mobile phone {second payment request}, information is routed to … the payment server through a secure Internet connection.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Pourfallah discussed above, to include the teachings of Tumminaro to better facilitate making payments by users of mobile devices, which is common to the same field of endeavor of a data processing system and method. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a fast, convenient, and secure mobile payment platform and service provides a fast, easy way to make payments by users of mobile devices. See Tumminaro at [Abstract].

Regarding claim 16:
	Pourfallah teaches:
16. The computer-readable medium according to claim 15, wherein the receiving commodity information of a commodity, merchant information, and payment amount data comprises: receiving a first payment request from the terminal corresponding to the payer, wherein the first payment request includes the payment instrument of the payer and the merchant information; and 
Pourfallah [Fig. 3A-3B]; [0049] the POS terminal may generate a Quick Response (“QR”) code, e.g., 125 a, including information on the scanned product items, as well as {“merchant information”} for processing the purchase transaction via a payment network. Pourfallah [0319] teaching, request including “<account_type>credit;” Pourfallah [0049] teaching, the user device may utilize the product and merchant information extracted from the QR code, and financial payment information from the virtual wallet, to create a purchase transaction request, and submit the request to a payment network (e.g., credit card processing network). See also Pourfallah Fig. 22 {network/switch 2202, e.g., obtaining {receiving} information via a payment server)
receiving a second payment request from a platform server, wherein the second payment request includes commodity information of a commodity to be paid for, merchant information, and payment amount data. 
Pourfallah [0067] For example, if the user has elected a credit card account for payment, the RUAP server 220 {platform server} may route the payment authorization request 218 to the credit card issuing bank {receiving}; Pourfallah [0049] the user device may utilize the product and merchant information … and financial payment information from the virtual wallet; Pourfallah [0066] POST /PaymentRequst.php … “TotalAmt” {payment amount data}; See also Pourfallah [0319] teaching, request including “<UnitPrice> {e.g., payment amount data};”

Pourfallah in combination with the references cited above, do not explicitly teach but Tumminaro teaches:

receiving a second payment request from a platform server, wherein the second payment request includes commodity information of a commodity to be paid for, merchant information, and payment amount data.  
Tumminaro [0192] teaching, when an account holder makes a transaction request from their mobile phone {second payment request}, information is routed to … the payment server through a secure Internet connection.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Pourfallah discussed above, to include the teachings of Tumminaro to better facilitate making payments by users of mobile devices, which is common to the same field of endeavor of a data processing system and method. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a fast, convenient, and secure mobile payment platform and service provides a fast, easy way to make payments by users of mobile devices. See Tumminaro at [Abstract].




Regarding claim 17:
	Pourfallah teaches:
17. The computer-readable medium according to claim 16, wherein the second payment request further includes a merchant instrument, and wherein the operations further comprises: verifying whether the merchant instrument included in the second payment request is consistent with a locally stored merchant instrument; and
Pourfallah [0099] In some implementations, the RUAP server may provide a notification {notification message} to the user device that the transaction is authenticated and approved for transacting.  Pourfallah [0097] In response, the payment network server may generate a dCVV™  (e.g., using random number generation, MD5 hash of an input key, which may be generated using the user ID, merchant ID, session ID, timestamp, combinations thereof, and/or the like), and provide a session-specific dCVV™ code for the user to utilize along with the user's PAN number}. Pourfallah [0097] The RUAP server may then be able to validate the transaction by comparing the dCVV obtained from the merchant {merchant instrument} with the dCVV it provided to the user device before the purchase transaction was initiated {verifying whether consistent} 
if the merchant instrument included in the second payment request is consistent with the locally stored merchant instrument, triggering execution of the making a payment based on the payment instrument of the payer, the merchant information, and the payment amount data.  
Pourfallah [0154] The virtual wallet application may compare the merchant-provided data to the data extracted from the QR code, 617 … for generating and providing a card authorization request {triggering payment processing, e.g., “execution”}. Pourfallah [0097] The RUAP server may then be able to validate the transaction by comparing the dCVV obtained from the merchant with the dCVV it provided to the user device before the purchase transaction was initiated; Pourfallah [0051] The user may capture a snapshot of the displayed QR code, and utilize payment information from the virtual wallet associated with the user device {user payment instrument} to create a purchase transaction request; Pourfallah [0097] {after verification} the RUAP server may continue processing the purchase transaction

Pourfallah in combination with the references cited above, do not explicitly teach but Tumminaro teaches:

17. The computer-readable medium according to claim 16, wherein the second payment request further includes a merchant instrument, and wherein the operations further comprises: verifying whether the merchant instrument included in the second payment request is consistent with a locally stored merchant instrument; and
Tumminaro [0192] teaching, when an account holder makes a transaction request from their mobile phone {second payment request}, information is routed to … the payment server through a secure Internet connection.
if the merchant instrument included in the second payment request is consistent with the locally stored merchant instrument, triggering execution of the making a payment based on the payment instrument of the payer, the merchant information, and the payment amount data.  
Tumminaro [0192] teaching, when an account holder makes a transaction request from their mobile phone {second payment request}, information is routed to … the payment server through a secure Internet connection.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Pourfallah discussed above, to include the teachings of Tumminaro to better facilitate making payments by users of mobile devices, which is common to the same field of endeavor of a data processing system and method. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a fast, convenient, and secure mobile payment platform and service provides a fast, easy way to make payments by users of mobile devices. See Tumminaro at [Abstract].

Regarding claim 19:
	Pourfallah teaches:
19. The computer-readable medium according to claim 16, wherein the operations further comprises: obtaining an identifier of the terminal that receives the service verification code; and sending a {second} notification message to the terminal that receives the service verification code, wherein the {second} notification message includes the service verification code, the commodity information, and the merchant information.  
Pourfallah [Fig. 24]; [0096] For example, in some implementations, the card authorization request may include at least … the QR code and messages sent to/from the QR-code capturing device {terminal} … the source ID (e.g., identifier of the device generating the QR code); Pourfallah [0051] The user may capture a snapshot of the displayed QR code … to create a purchase transaction request for processing by the payment network. Pourfallah [0097] In response, the payment network server may generate a dCVV™ (e.g., using random number generation, MD5 hash of an input key, which may be generated using the user ID, merchant ID, session ID {e.g., commodity information; [see Pourfallah [0085]] “session identifier for a user shopping session”}, timestamp, combinations thereof, and/or the like), and provide a session-specific dCVV™ code for the user to utilize along with the user's PAN number. [Id.] For example, the session-specific dCVV™ code may have an expiry time (e.g., expiry in a one minute from issue {i.e., after sending to user}).

Pourfallah in combination with the references cited above, do not explicitly teach but Tanaka teaches:

19. The computer-readable medium according to claim 16, wherein the operations further comprises: obtaining an identifier of the terminal that receives the service verification code; and sending a second notification message to the terminal that receives the service verification code, wherein the second notification message includes the service verification code, the commodity information, and the merchant information
Tanaka [0022] A communication unit 360 is provided to transmit an electronic message {second notification message} from the financial services provider to the seller. The electronic message includes a notification of the execution of the electronic commerce transaction and a verification code provided by a code generator 370 {service verification code}; 
 
It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Pourfallah discussed above, to include the teachings of Tanaka to better facilitate electronic message verification, which is common to the same field of endeavor of a data processing system and method. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for electronic message verification are described. See Tanaka at [Abstract].

Regarding claim 20:
	Pourfallah teaches:
20. The computer-readable medium according to claim 19, wherein the operations further comprises establishing a correspondence between the generated service verification code and the identifier of the terminal that receives the service verification code.
Pourfallah [0097] the payment network server may generate a dCVV™ {generated code} (e.g., using random number generation, MD5 hash of an input key, which may be generated using the user ID, merchant ID {merchant information}, session ID, timestamp, combinations thereof, and/or the like) {establishing a correspondence}, and provide a session-specific dCVV™ code for the user to utilize along with the user's PAN number; Pourfallah [0319] An example listing of a card authorization request 1715 … “purchase_details” {e.g., commodity information}; Pourfallah [0097] the user, desiring security, may request, via the user device, the RUAP server for a dynamically-generated card verification value code {verification Code} to be utilized along with the user's primary account number (“PAN,” e.g., credit card number) in the purchase transaction. Pourfallah [0096] teaching the request may include the “device ID of a device (e.g., smartphone)”

Pourfallah in combination with the references cited above, do not explicitly teach but Tanaka teaches:

20. The computer-readable medium according to claim 19, wherein the operations further comprises establishing a correspondence between the generated service verification code and the identifier of the terminal that receives the service verification code.
Tanaka [0022] A communication unit 360 is provided to transmit an electronic message from the financial services provider to the seller. The electronic message includes a notification of the execution of the electronic commerce transaction and a verification code provided by a code generator 370 {service verification code} 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Pourfallah discussed above, to include the teachings of Tanaka to better facilitate electronic message verification, which is common to the same field of endeavor of a data processing system and method. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for electronic message verification are described. See Tanaka at [Abstract].

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US 20080319896 A1 to Carlson
(2) U.S. Patent Application Publication US 20130297414 A1 to Goldfarb
(3) U.S. Patent Application Publication US 20070106612 A1 to O'Brien
(4) U.S. Patent Application Publication US 20100223164 A1 to Fortier 
(5) U.S. Patent Application Publication US 20140279420 A1 to Okerlund
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694